Citation Nr: 1202933	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  06-36 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to an effective date between September 9, 1991, and October 27, 1995, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to February 1964.

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from a March 2004 rating decision issued in April 2004 in which the RO awarded a TDIU, effective July 26, 1999.  

Subsequently, in an August 2006 rating decision implementing a June 2006 Board decision, an earlier effective date of October 27, 1995 was assigned for the award of a TDIU.

The Veteran presented testimony at a Board hearing in September 2009; a transcript of the hearing is associated with the Veteran's claims file.

In a February 2010 decision, the Board denied entitlement to an effective prior to September 9, 1991 for a grant of a TDIU and remanded the issue listed on the title page for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As the Board noted in its February 2010 decision, the issue of whether entitlement to an effective date between September 9, 1991, and October 27, 1995, for the grant of a TDIU is warranted is impacted to some degree by the finality of a June 2, 2005 Board decision, which effectively denied entitlement to a rating of 60 percent prior to October 27, 1995.  As the Veteran did not appeal the June 2005 Board decision, it became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The significance of the finality of the June 2005 Board decision is that prior to October 27, 1995, the Veteran did not have a disability rated 60 percent or more to meet the schedular criteria for a TDIU under the provisions of 38 C.F.R. § 4.16(a).  As the Board noted, a total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  At the September 2009 Board hearing, the Veteran's representative expressly requested consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  

In the February 2010 decision, the Board found unusual or exceptional circumstances in that the Veteran's lumbar spine disability had been found not to warrant a rating of 60 percent or higher prior to October 27, 1995; however, there was some evidence suggesting that he was unable to engage in gainful employment prior to that date due to the lumbar spine disability for which he has been receiving VA compensation under the provisions of 38 U.S.C.A. § 1151.  As a result, to decide the issue of a TDIU, the Board remanded the case to obtain a medical opinion on the impact of the Veteran's 1151 disability on his ability to secure and follow a substantially gainful occupation with respect to the time period between September 9, 1991, and October 27, 1995.  

The Board also concluded that a referral of the Veteran's TDIU claim to the Director of the VA Compensation and Pension Service for extraschedular consideration was warranted.  The authority to assign extraschedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board, in the first instance.  See 38 C.F.R. § 3.321(b)(1).  Floyd v. Brown, 9 Vet. App. 88 (1996).

In compliance with the Board' remand, a medical opinion was obtained and associated with the record.  After review of the claims file, the VA examiner indicated that there was no direct reference to the Veteran's employment-related physical capacity from 1991-1995.  Even so, the examiner opined that it is at least as likely as not that the Veteran was dealing with similar chronic pain, anxiety and depression and was limited to sedentary employment between 1991 and 1995 and that his capacity was more or less the same as it is at this time.  However, the issue was not referred to the Director of the VA Compensation and Pension Service for extraschedular consideration as instructed by the remand.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  The Court further indicated that it constitutes error on the part of the Board to fail to insure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Although the Board regrets further delay, the case must be returned for remedial action and referral of the case to the Director of the VA Compensation and Pension Service for extraschedular consideration as instructed by the remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should refer the claim to the appropriate VA official under 38 C.F.R. § 4.16(b) for extraschedular consideration for a TDIU during the period between September 9, 1991, and October 27, 1995.

2.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


